Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 85-106 are currently pending. 
Election/Restrictions
2.	Applicant’s election of Group I, claims 85(a)-96, 97(a)-99, 103(a)-106, drawn to the nucleic acid in the reply filed on August 27, 2022 is acknowledged. A further species election of CD34+ (blood sample) and immune compromised (subject) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 100-102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 27, 2022. 
Claims 85-99 and 103-106 are currently under examination.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on December 2, 2018 and May 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Please note, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
5.	The use  of multiple trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
6.	Claim 86, 89 and 98 are objected to because of the following informalities:  Any acronym, on first sight, should be accompanied by its meaning, for example, peripheral blood mononuclear cells (PBMCs).  Appropriate correction is required.

7.	Claim 94 is objected to because of the following informalities:  the group of aliments the subject suffers from recites, in part, cancer…..head cancer, neck cancer….  Cancer encompasses both head and neck. If deemed appropriate, Applicant should consider creating a wherein clause to capture those specific species of cancer.  Appropriate correction is required.

8.	Claims 85, 97 and 103 are objected to because of the following informalities:  Applicant elected claims drawn to nucleotides. Said claims recite “at least one polypeptide”, which is drawn to a non-elected invention.  Appropriate correction is required.

9.	Claim  95 is objected to because of the following informalities:  The claim recites, in part,  “is an infant or children”. It should recite “is an infant or child”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 94 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claim is rendered vague and indefinite by the use of the phrase “for example”.  This phrase demonstrates exemplary language and is not permitted in a claim. The ambiguity of scope is not clear as the Office does not know clearly what is included and what is to be excluded.  As written, it is impossible to determine the metes and bounds of the claimed invention.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 85-99 and 103-106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The crux of Applicant’s invention appears to rest in the fact that the blood has been enriched with/by specific cell populations in order to provide a reliable detection of subjects suffering from a latent tuberculosis infection. Therefore the omitted steps are:  the enrichment step as well as the step identifying the primers used to detect specific nucleotide sequences. Further, the specification appears to heavily rely upon the detection of nucleotide sequences related to IS6110 and MPB64.  Finally, the claims are drawn to a method of detecting and does not claim a step to actually identify LTBI, for example the means to detect the at least one nucleotide sequence (i.e. via PCR).  These omitted steps are critical and essential to the invention and should be claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 85, 92 and 96-98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mingwei Qian (hereinafter Qian) WO 2014190249A1; Published: 11/27/14.
Independent claim 85 is drawn to a method of detecting a latent tuberculosis infection in a subject, wherein said method comprises testing for the presence of at least one nucleotide sequence and/or at least one polypeptide of Mycobacterium tuberculosis in a blood sample from the subject, wherein the presence of said at least one nucleotide sequence is indicative of said latent tuberculosis infection. 
Qian discloses systems and method for collecting a sample of nucleic acid.  Specifically, Example 4 (page 26) teaches the detection of pathogen-specific nucleic sequence in human peripheral blood. Fresh human peripheral blood (meeting claim 92) was drawn from subjects. The LTBI subject is defined as PPD skin test positive (meeting claim 96(c)). The subject was further tested and turned out negative results by CT X-ray (meeting claim 96(d)) and sputum smear test (meeting claim 96(e)). The subject had no symptoms related to tuberculosis (meeting claim 96 (a)). The subject was presumptively defined as LTBI by a medical professional. Moreover, Qian discloses that cNA were extracted and quantified through qPCR and RT-qPCR (meeting claim 98) through 3 primer pairs of commonly used housekeeping genes as well as TB IS6110-65 (meeting claim 97), for detection of TB specific DNA fragments in peripheral blood from the suspected LTBI subject (all of the preceding meets the limitation of claim 85).

13.	Claim(s) 85, 92 and 98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shihezi University (hereinafter Shihezi) CN105586429A; Published: 5/18/16.
Independent claim 85 is drawn to a method of detecting a latent tuberculosis infection in a subject, wherein said method comprises testing for the presence of at least one nucleotide sequence and/or at least one polypeptide of Mycobacterium tuberculosis in a blood sample from the subject, wherein the presence of said at least one nucleotide sequence is indicative of said latent tuberculosis infection. 
Shihezi discloses a primer and kit for fast diagnosing latent infection of tuberculosis using a fluorescent quantitative PCR method (meets claim 98). The primer and the kit are used for detection, peripheral venous blood  (meets claim 92) is needed, which is beneficial for screening the latent infection of mycobacterium tuberculosis of the aged and children. The primer and the kit have high reference value for detection of latent infection of tuberculosis (see abstract; entire paragraph meets claim 85). 
Conclusion
14.	No claim is allowed. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        October 20, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645